Case: 17-14565   Date Filed: 08/09/2018   Page: 1 of 10


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 17-14565
                         Non-Argument Calendar
                       ________________________

                        Agency No. A089-362-139



MARIA ISABEL ALVARADO HUERTA,

                                                                       Petitioner,


                                  versus


U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (August 9, 2018)

Before WILLIAM PRYOR, FAY and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 17-14565       Date Filed: 08/09/2018       Page: 2 of 10


       Maria Isabel Alvarado Huerta petitions for review of the Board of

Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”)

denial of her cancellation of removal application as a matter of discretion. We

dismiss the petition for lack of jurisdiction.

                                    I. BACKGROUND

       Huerta, a citizen of Mexico, was born in 1985, has never been married, and

has four minor children. 1 Huerta first entered the United States in March 1989

without being admitted or paroled after inspection by an immigration officer. In

March 2003, Huerta attempted to re-enter the United States at a Texas port-of-

entry and falsely claimed to be a U.S. citizen. In August 2003, Huerta again

attempted to re-enter the United States at the same Texas port-of-entry. According

to a Form I-213, Huerta was driving a car and told a border patrol officer that she

was a U.S. citizen; Huerta was instructed to proceed to a secondary inspection

point but she instead drove through the checkpoint without being inspected.

       Huerta has been arrested four times while in the United States. She was first

arrested in 2001 for shoplifting from Macy’s; the department store declined to

press charges. Huerta was arrested a second time in 2002 for trespassing; the

charges once again were dropped. Huerta was arrested a third time in 2007 for

driving under the influence (“DUI”). At the immigration hearing, Huerta testified

       1
         At the time of the hearing in February 2015, Huerta had three children and was pregnant
with her fourth child. Her eldest son had been diagnosed with dyslexia and autism.
                                               2
                 Case: 17-14565       Date Filed: 08/09/2018   Page: 3 of 10


that her brother was driving the car as they left a club but she switched seats with

him when they were pulled over so that he would not get in trouble for underage

drinking. Her younger sister, who was 13 years old at the time, was in the back

seat of the car. According the state-court judgment, Huerta was sentenced to six

months of imprisonment; however, the state court suspended Huerta’s sentence and

placed her on six months of community supervision. 2 She was arrested for a fourth

time in 2012 for domestic violence involving her partner at the time, Raphael

Delgado. During an argument, Delgado hit Huerta and then she struck him with a

skateboard five times. The charges were dropped when both parties refused to

press charges.

      In December 2012, Huerta was issued a notice to appear (“NTA”) by the

Department of Homeland Security. The NTA alleged that Huerta: (1) was not a

U.S. citizen or national (allegation 1); (2) was a native and citizen of Mexico

(allegation 2); (3) had arrived in the United States at an unknown date (allegation

3); (4) was never admitted or paroled after inspection by an immigration officer

(allegation 4); and (5) was an immigrant not in possession of a valid unexpired

immigrant visa, reentry permit, border crossing card, or other valid entry document

(allegation 5). The NTA charged that Huerta was subject to removal because she

was an alien that had entered the United States without being admitted or paroled,


      2
          In addition, she was fined $500 plus court costs.
                                                 3
              Case: 17-14565     Date Filed: 08/09/2018   Page: 4 of 10


in violation of the Immigration and Nationality Act (“INA”) § 212(a)(6)(A)(i), 8

U.S.C. § 1182(a)(6)(A)(i) (charge 1), and was an applicant for admission not in

possession of a valid entry document, in violation of INA § 212(a)(7)(A)(i)(I), 8

U.S.C. § 1182(a)(7)(A)(i)(I) (charge 2).

      In March 2013, Huerta submitted an application for cancellation of removal,

stating that if she were deported, her parents, who are legal permanent U.S.

residents, and her children would experience extremely unusual hardship. Huerta

indicated that she was single and had only left the United States to visit Mexico on

two occasions in March and August 2003.

      At a master calendar hearing, Huerta admitted allegations 1 and 2 and denied

allegations 3, 4, and 5, explaining that she had entered the United States in March

1989 with a valid border crossing card. Huerta conceded charge 2 and denied

charge 1, again stating that she had a valid border crossing card at the time of

entry; she did not, however, present any evidence to support this claim. The

government made an oral motion to pretermit her cancellation of removal

application because it had evidence that when Huerta entered the United States in

August 2003 she had falsely represented that she was a U.S. citizen and fled from

an inspection point.

      After hearing testimony, the IJ issued an oral decision denying Huerta’s

application for cancellation of removal. The IJ found that Huerta met the


                                           4
              Case: 17-14565    Date Filed: 08/09/2018    Page: 5 of 10


continuous-physical-presence requirement of 10 years, had not been convicted of

or committed any statutory bars to the relief requested, and had established that her

dyslexic and autistic son would experience hardship if she were deported, which

the government did not dispute. However, the IJ found that Huerta had failed to

establish good moral character under the catchall provision of 8 U.S.C. § 1101(f)

based on her multiple false citizenship claims made at the Texas port-of-entry in

2003, her 2007 DUI conviction with a minor in the vehicle, and the 2012 incident

where Huerta had a physical altercation with her partner. The IJ also denied

Huerta’s application as a matter of discretion, concluding that she had not shown

that she was “fully integrated, immersed or acculturated to this society” for the

same reasons noted in the good-moral-character analysis.

      Huerta appealed the IJ’s decision, arguing that the IJ had erred in finding

that she lacked good moral character under the catchall provision and in

determining that she should be denied relief as a matter of discretion because,

contrary to the IJ’s findings, she had given reasonable explanations for her conduct

underlying her arrests. The BIA dismissed Huerta’s appeal, affirming the IJ’s

decision to deny Huerta’s cancellation of removal application as a matter of

discretion. The BIA concluded that the IJ correctly found that Huerta: (1) falsely

claimed to be a U.S. Citizen at a Texas port-of-entry and evaded secondary

inspection in August 2003; (2) had a DUI conviction when she was driving with


                                          5
              Case: 17-14565    Date Filed: 08/09/2018    Page: 6 of 10


her younger siblings in the car and was sentenced to six months of imprisonment

and 6 months of supervision, all while she had a three-month-old child at home;

and (3) “was involved in a second alcohol-related incident in 2012” when she and

Delgado had a domestic dispute, which led to her arrest. The BIA stated that,

“[b]ased on these properly found facts, notwithstanding the respondent’s equities,

we affirm the Immigration Judge’s decision that the respondent does not warrant

cancellation of removal as a matter of discretion.” The BIA found the IJ’s

determinations to be dispositive and declined to address whether the IJ had erred in

alternatively denying her application based on a finding that she lacked good moral

character.

                                 II. DISCUSSION

      On petition for review, Huerta argues that the BIA based its discretionary

decision to deny her relief on facts that were not supported by the record.

      We review our subject matter jurisdiction de novo. Gonzalez-Oropeza v.

U.S. Att’y Gen., 321 F.3d 1331, 1332 (11th Cir. 2003). We review the decision of

the BIA as well as the decision of the IJ to the extent that the BIA expressly

adopted the IJ’s opinion. Ayala v. U.S. Att’y Gen., 605 F.3d 941, 947-48 (11th Cir.

2010). The Attorney General has discretion to cancel the removal and adjust the

status of a deportable non-permanent resident if that alien has: (A) a continuous

physical presence of not less than 10 years; (B) good moral character during that


                                          6
              Case: 17-14565     Date Filed: 08/09/2018    Page: 7 of 10


period; (C) a lack of certain criminal convictions; and (D) establishes that removal

would cause exceptional and extremely unusual hardship to a qualifying relative.

INA § 240A(b), 8 U.S.C. § 1229b(b); Gonzalez-Oropeza, 321 F.3d at 1332. There

are several classes of persons who are deemed not to be of good moral character.

See INA § 101(f), 8 U.S.C. § 1101(f). But the fact that a person does not fall

within one of these classes does not preclude a finding that the person is not of

good moral character for other reasons. Id. This provision is referred to as the

“catchall provision.” Jimenez-Galicia v. U.S. Att’y Gen., 690 F.3d 1207, 1210

(11th Cir. 2012).

      We lack jurisdiction to review the BIA’s discretionary decision to grant or

deny discretionary applications for cancellation of removal. See INA §

242(a)(2)(B)(ii), 8 U.S.C. § 1252(a)(2)(B)(ii); Gonzalez-Oropeza, 321 F.3d at

1332-33. The BIA’s determination that a person lacks good moral character under

the catchall provision is discretionary. Jimenez-Galicia, 690 F.3d at 1210. We do,

however, retain jurisdiction to review questions of law and substantial

constitutional claims regarding discretionary determinations. See INA §

242(a)(2)(D), 8 U.S.C. § 1252(a)(2)(D); Alvarez Acosta v. U.S. Att’y Gen., 524

F.3d 1191, 1195-96 (11th Cir. 2008) (noting that constitutional claims must be

“non-frivolous”). “A question of law involves the application of an undisputed

fact pattern to a legal standard. . . . A discretionary decision, on the other hand,


                                           7
             Case: 17-14565     Date Filed: 08/09/2018   Page: 8 of 10


requires an adjudicator to make a judgment call.” Bedoya-Melendez v. U.S. Att’y

Gen., 680 F.3d 1321, 1324 (11th Cir. 2012) (quotation omitted).

      In Jimenez-Galicia, we dismissed a petition for review where the petitioner

only challenged the BIA’s determination that he lacked good moral character

because “no genuine question of law” was implicated. 690 F.3d at 1208. We

determined that we lacked jurisdiction “to consider garden-variety abuse of

discretion arguments about how the BIA weighed the facts in the record.” Id. at

1210-11 (quotation omitted). We thus rejected the petitioner’s challenge to the

BIA’s factual determinations in explaining that “what Petitioner labels as legal

arguments are, in fact and at most, quarrels with the BIA’s exercise of discretion—

quarrels about weighing and balancing the imponderables that bear on a decision

about ‘good character’ and, therefore, quarrels into which we may not be drawn

properly.” Id. at 1211.

      Here, the BIA only affirmed the IJ’s determination that Huerta should be

denied cancellation of removal as a matter of discretion, even though the IJ relied

on some of the same facts to support his good-moral-character determinations. We

lack jurisdiction to review the discretionary decision to deny Huerta’s application

for cancellation of removal. See INA § 242(a)(2)(B)(ii), 8 U.S.C. §

1252(a)(2)(B)(ii); Gonzalez-Oropeza, 321 F.3d at 1332-33. Additionally, we lack

jurisdiction to review Huerta’s purported “legal” challenges because they are, in


                                          8
              Case: 17-14565      Date Filed: 08/09/2018     Page: 9 of 10


essence, challenges to how the BIA weighed the evidence in the record. See

Jimenez-Galicia, 690 F.3d at 1210-11.

       Huerta’s challenges to the BIA’s factual determinations are not “questions of

law.” Id. at 1210. Although the BIA and IJ determined that Huerta’s 2012

domestic-violence dispute involved alcohol and there does not appear to be any

clear indication in the record that it did, the IJ stated that her arrest, not her alleged

alcohol consumption, was the negative discretionary factor that it considered.

Similarly, although Huerta appears to be correct that her six-month sentence for

her 2007 DUI conviction was suspended, her challenge to how the BIA and IJ

weighed this evidence is improper. Id. at 1211. Nonetheless, Huerta’s challenges

to the BIA and IJ’s conclusions drawn from the record are not reviewable because

they are not questions of law. See Bedoya-Melendez, 680 F.3d at 1324.

       Huerta’s remaining factual challenges—specifically that she was not driving

when she received a DUI, did not lie about being a U.S. citizen in August 2003,

and was not operating the car as she crossed the border in August 2003—are all

contradicted by other evidence in the record. The state-court judgment from

Huerta’s 2007 DUI conviction stated that she was driving the car when she was

pulled over and the Form I-213 from Huerta’s August 2003 border crossing stated

that she was driving the car, told a border patrol officer that she was a U.S. citizen,

was alone, and proceeded to drive through a secondary point without being


                                            9
             Case: 17-14565     Date Filed: 08/09/2018   Page: 10 of 10


inspected. Thus, even if the BIA and IJ made some incorrect factual

determinations, Huerta’s “legal” challenges to her removal proceedings are factual

and “garden-variety abuse of discretion arguments about how the BIA weighed the

facts in the record.” Jimenez-Galicia, 690 F.3d at 1210-11 (quotation omitted).

      Because Huerta seeks to challenge the BIA’s discretionary determinations

by raising factual arguments, we dismiss her petition for lack jurisdiction. Id.;

Bedoya-Melendez, 680 F.3d at 1324.

      PETITION DISMISSED.




                                          10